Case
 Case19-12337
      20-01022Doc
               Doc122-13
                   3-13 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit9D.
                                                                          9D.Emails
                                                                              EmailsPage
                                                                                     Page
                                         1 of 2
Case
 Case19-12337
      20-01022Doc
               Doc122-13
                   3-13 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit9D.
                                                                          9D.Emails
                                                                              EmailsPage
                                                                                     Page
                                         2 of 2
